Citation Nr: 0800769	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1978 to August 
1978.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 RO decision.  This appeal was 
remanded by the Board in January 2007 for additional 
development.  

In February 2005, the veteran testified in a hearing in front 
of a Decision Review Officer.  The transcript of the hearing 
is associated with the claims file and has been reviewed.

The Board received a statement from the veteran in September 
2007, after certification to the Board.  In the December 2007 
Appellant's Post-Remand Brief, the veteran's representative 
waived the veteran's right to initial consideration of the 
statement by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the statement in the 
first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that a low 
back disability did not manifested in service or within one 
year of service, and the evidence does not show a medical 
nexus between any disease or injury in service and the 
veteran's current disability.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1131, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in February 2007 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2007 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided was after the 
initial adjudication, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, DD Form 214, private medical opinion, and VA 
medical records.  A hearing was also held at the RO in 
February 2005.  The appellant was afforded a VA medical 
examination in March 2007.  The Board further finds that the 
RO complied with its January 2007 Remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the March 2007 VA examination, the veteran was diagnosed 
with chronic lumbar strain with status post lumbar 
laminectomy and evidence of minor degenerative disk disease 
and mild, spondylolisthesis at L5-S1 level.  Therefore, the 
veteran has a current diagnosis of a disability and the first 
criterion for service connection has been met.  

In 1982, the veteran first filed a claim for service 
connection for a back disability.  In a March 1982 VA 
examination the examiner diagnosed the veteran with mild 
rotoscoliosis and spondylolysis could not be excluded.  The 
Board finds that a disability, including arthritis, was not 
diagnosed within one year of service.  Therefore, the veteran 
is not entitled to service connection on a presumptive basis.  
See 38 U.S.C.A. §§ 1131, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Upon entry into service, the veteran reported that he did not 
have recurrent back pain and his spine was clinically 
evaluated as normal in November 1977.  In a November 1977 
Screening Physical Examination for Army Recruitment "SPEAR 
Worksheet", the veteran reported that he did not have back 
trouble.  During the separation examination in July 1978, the 
veteran reported that he did not have recurrent back pain and 
his spine was clinically evaluated as normal.  The veteran 
was treated for low back pain in service.  In August 1978, 
the veteran had complaints of back pain after he pulled his 
back out while chopping with sheers.  The examiner found 
"tend paraspin muscle."  The Board notes that the back 
injury in service was after the separation examination.  The 
veteran was discharged in August 1978.  The discharge 
documents dated in August 1978 indicate that the veteran 
could not meet the minimum standards, lack of aptitude, 
ability.  The Board notes that the discharge documents do not 
indicate a physical disability at the time of discharge.  The 
Board finds that the veteran has an in-service back injury, 
and the second criterion for service connection has been met.  
The veteran, however, is not entitled to service connection 
on a presumptive basis however, because a chronic disease was 
not identified in service.  See 38 C.F.R. § 3.303(b).  

Furthermore, the medical evidence of record does not show 
that the veteran's in-service back injury is related to his 
current disability.  The Board notes that the medical 
evidence shows that the veteran was treated for a back 
disability since may 1980.  After a review of the VA medical 
records and the Social Security Administration records, there 
is no indication that the veteran's in-service injury is 
related to his current disability.  The records do not 
contain an opinion by a physician that links the veteran's 
disability to service.  

In December 2004, a private physician opined that the 
veteran's back condition was triggered by rigorous training 
in the military.  The statement indicated that he was a 
physician of internal medicine and he reviewed the veteran's 
military medical records.  This physician did not provide a 
rationale for this statement nor did he indicate the current 
diagnosis he was referring to.  In addition, clinical records 
of the veteran regarding treatment for a low back disability 
were not provided.

In the March 2007 VA Compensation and Pension Examination, 
the examiner reviewed the claims file, including the private 
physician's opinion.  The examiner examined the veteran and 
provided the diagnosis of chronic lumbar strain with status 
post lumbar laminectomy and evidence of minor degenerative 
disk disease and mild, spondylolisthesis at L5-S1 level.  The 
examiner opined that the veteran's back disability was less 
likely than not related to service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the VA medical examiner's opinion more 
probative than the private physician's.  The basis of the 
private physician's statement is unclear.  There is no 
indication that the physician reviewed prior medical records 
other than the service medical records.  There is also no 
indication that the physician treated or examined the veteran 
prior to making his conclusion.  Furthermore, there is no 
diagnosis of a back disability in the statement and it is 
unclear what back condition the statement refers to.  The 
examiner also did not provide reasoning for his conclusion.  
In contrast, the VA examiner conducted a full review of the 
claims file, including the prior medical treatment records 
and the service medical records.  The VA examiner also 
examined the veteran and provided a clear diagnosis of a 
disability.  Therefore, the Board gives the VA examiner's 
opinion more probative weight.  

Finding the VA opinion probative, the Board finds that the 
competent medical evidence of record does not establish 
service connection for a back disability because there is no 
evidence of record linking the veteran's low back disability 
to the injury in service, other than the veteran's own 
statements.  The evidence of record is devoid of any 
objective medical evidence of a low back disability until 
more than a year after service.  No doctor has ever opined 
that a low back disability is related to any remote incident 
in service.  In fact, there is a probative and competent 
medical opinion to the contrary.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.

The Board has considered the veteran's testimony that the 
injury in service caused his low back disability, however, 
the record reflects that he lacks the medical expertise 
necessary to render a medical diagnosis or competent opinion 
regarding the etiology of his low back disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board finds that this evidence is also unsupported by 
contemporaneous records, and is in conflict with post service 
treatment records which do not reflect a diagnosis of a back 
disability until a couple of years after service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for a low back 
disability must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for a low back disability is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


